 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerican Model & Pattern, Inc.andInternationalUnion, United Automobile, Aerospace and Agri-cultural ImplementWorkers of America, UAW.Cases 7-CA-21643, 7-CA-21722, and 7-CA-22296Joseph A. Barker, Esq.,for the General Counsel.Lawrence J Breskin, Esq.,of Detroit,Michigan, for theRespondent.JamesH.Sawyer,InternationalRepresentativeofWarren, Michigan, for the Charging Party.31 October 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 27 February 1985 Administrative Law JudgeWalter H. Maloney Jr. issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answeringbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions2and to adopt the recommendedOrder.3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, AmericanModel & Pattern, Inc., St. Clair Shores, Michigan,itsofficers,agents, successors, and assigns, shalltake the action set forth in the Order.IThe Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd. 188 F2d 362 (3d Cir 1951)We have carefullyexaminedthe record and find no basis for reversingthe findings.2Although Chairman Dotson agrees with his colleagues that the Re-spondent's response to the Union's economic demands was equivalent toa claim of financial inability to pay, he would find that the Respondent'srefusal to furnish the Union with the requested financial information con-cerning the Respondent's Mt Clemens plant was not unlawful Becausethe Union did not represent any of the Mt. Clemens plant employees, therequested information was not presumptively relevant.Ohio Power Co,216 NLRB 987 (1975), enfd 531 F.2d 1381 (6th Cir 1976) The requestwas based solely on the Union's speculation that the Respondent mighthave allocated to the St Clair Shores facility costs incurred by the MtClemens plant in order to distort the financial picture There is no specif-ic evidentiary basis for this speculationAccordingly, Chairman Dotsonwould find that the Union has not established the relevance of the re-quested informationregardingtheMt. Clemens plant SeeBohemia, Inc,272 NLRB 1128 (1984).8We do not adopt that portion of the judge's recommended remedywhich provides that in computing the interest owed employees on theunlawfully discontinued IRA contributions the tax benefits lost by em-ployees should be taken into account.To the extent that the Respondent has already reinstated unlawfullylaid-off employees and/or has bargained in good faith to impasse oragreementabout the unit employees' unlawfully changed terms and con-ditions of employment, the relevant affirmative obligations in the Orderwill have been satisfied.DECISIONSTATEMENT OF THE CASEWALTER H. MALONEY JR., Administrative Law Judge.This case came on for hearing before me at Detroit,Michigan, upon a consolidated unfair labor practice com-plaint,' issued by the Regional Director for Region 7 ofthe National Labor Relations Board and amended at thehearing,which alleges that the Respondent, AmericanModel & Pattern, Inc.,2 violated Section 8(a)(1), (3), (4),and (5) of the Act. More particularly, the consolidatedcomplaint alleges that the Respondent threatened reprisalagainst laid-off employees because the Union filed anunfair labor practice charge; unilaterally discontinued itspast practice of making annual Individual RetirementAct (IRA) contributions to employees having more than3 years' service without bargaining to impasse with theUnion over the change; unilaterally granted individualwage increases to employees which were not negotiatedin good faith with the Union and which were inconsist-ent with general wage offers made in the course of col-lective-bargaining sessions; laid off employees Paul Har-rington,Duane Devereaux, Nelson Bewley, FredrickOzga, and Louis Nagy without giving the Union suffi-cient notice and a meaningful opportunity to bargainover the manner in which employees were to be selectedfor layoff; and refused to give the Union requested finan-cial data to support its claim that it was unable to meetthe Union's bargaining demands. The consolidated com-plaint further alleges that the layoffs of Harrington, De-vereaux, and Bewley were made in reprisal for union ac-tivities inwhich those employees had engaged, and thatthe layoffs of Harrington and Bewley were also in retal-iation for testimony given by those employees at a previ-IThe principal docket entries in this case are as follows.Charge filed herein by International Union, United Automobile, Aero-space and Agricultural ImplementWorkers of America, UAW (theUnion) against the Respondent in Case 7-CA-21643 on January 17, 1983,charge filed herein by the Union against the Respondent in Case 7-CA-21722 on February 4, 1983, charge filed herein by the Union against theRespondent in Case 7-CA-22296 on March 4, 1983; consolidated com-plaint issued against the Respondent by the Regional Director on March4, 1983; the Respondent's answer filed on March 8, 1983, amended con-solidated complaint issued against the Respondent by the Regional Direc-tor on August 3, 1983; hearing held in Detroit, Michigan, on September11, 12, and 13 and October 1, 1984, briefs filed with me by the GeneralCounsel and the Respondent on or before November 5, 19842Respondent admits, and I find, that it is a Michigan corporationwhich operates a place of business in St. Clair Shores, Michigan, where itis engaged in the production, nonretail sale, and distribution of plastic in-jectionmolds.During the calendar year ending December 31, 1982, arepresentative year, the Respondent purchased directly from points andplaces outside the State of Michigan and caused to be transported to itsSt.Clair Shores, Michigan place of business goods and materials valuedin excess of $50,000 Accordingly, the Respondent is an employer en-gaged in commerce within the meaning of Sec. 2(2), (6), and (7) of theAct The Union is a labor organization within the meaning of Sec 2(5) ofthe Act277 NLRB No. 18 AMERICAN MODEL & PATTERNous unfair labor practice proceeding (Case 7-CA-20135).The Respondent denies making any threats of reprisal forthe filing of charges, asserts that it offered to bargainconcerning the layoffs and its failure to make an IRAcontribution in 1982, and denies that it was under an ob-ligation to bargain over its failure to make IRA contribu-tions since its past practice in this regard was to treatsuch contributions as wholly discretionary and contin-gent uponannual earnings.The Respondent asserts thatitnotified the Union and gave it an opportunity to bar-gain over layoffs, asserts that all layoffs were economi-cally motivated, and denies that the selection of individ-uals for layoff was discriminatory or made in reprisal fortestifying in a Board proceeding. The Respondent alsoentered a general denial concerning the amendment tothe consolidated complaint respecting individual wageincreases made in the summer of 1984, but effectively ad-mitted that certain of those increases were granted inderogation of its duty to bargain with the Union. TheRespondent also denies that it "pleaded poverty" so as togive rise to an obligation to furnish the Union financialdata in support of the Company's bargaining position,but asserts in the alternative that the data it did in factprovidewas sufficient to satisfy the Union's request.Upon these contentions the issues in this case wereframed.3FINDINGS OF FACT1.THE UNFAIR LABOR PRACTICES ALLEGEDThe Respondent operates two facilities, a productionplant in Mt. Clemens, Michigan, where it manufacturesitems from molds which it produces, and a shop at St.Clair Shores, where it constructs the molds. The St.Clair Shores plant, the only one involvedin this litiga-tion, is divided into a woodshop and a metalshop. Thewood shop employees are represented by the WarrenPatternMakers Association. The metal shop, whereinthe present disputes took place, is represented by theCharging Party UAW. About 12-15 employees are em-ployed in the metal shop.The facts surrounding the UAW organizing campaignin the metal shop are set forth in detail in the Board'sdecision inAmericanModel & Pattern,269 NLRB 309(1984). This decisionwas issued-onMarch 21, 1984, andis referred to herein asAmericanModel I.Upon a peti-tion filed by the UAW on November 6, 1981, a represen-tation election was held on December 9, 1981, which theUnion won. It was certified on March 25, 1982 (Case 7-RC-16581). Immediately following the election, PaulHarrington, a discriminatee in this case, was laid off in alayoffwhich temporarily removed from the Respond-ent's payroll 9 of its 16 bargaining unit employees. Har-rington was the in-house leader of the organizing drive.The Board found inAmericanModel IthatHarringtonwas discriminatorily selected for layoff. It ordered a rein-statement remedy with backpay, By the time this orderwas issued in 1984, Harrington had been reinstated, laidoff again, reinstated a second time, and had quit. TheBoard also found the Respondent was guilty of severalaCertain errors in the transcript have been noted and corrected.177violations of Section 8(a)(1) of the Act and issued anorder suppressing these kinds of violations.On June 7, 1982, some 6 months after the election andmore than 2 months after the certification of the Union,the parties to this proceeding began a process of collec-tive bargaining which lasted more than 1-1/2 years, i.e.,untilFebruary 7, 1984, without arriving at a contract.No bargainingsessionshave taken place since that time.4All of the sessions took place at the regional office ofregion I of the UAW in Warren, Michigan. With the ex-ception of meeting number eight, which occurred onSeptember 15, 1982, the lead negotiator for the Unionwas International Representative James H. Sawyer. Hewas assisted by an elected bargaining committee com-posed of Harrington, Arvin Scheffler, and former em-ployee Larry Thomas. Discriminatee Duane Devereauxattended one session in November, 1982, in place ofScheffler. The lead negotiator for the Company was At-torney David Gunsberg, flanked by Company PresidentKarl Blankenburg and Company Vice President EdwardG. Sobolewski.On November 1 and 2, 1982, a hearing took place inDetroit with respect to the 1981 layoff of Harrington, aswell as the other allegations in the earlier complaint. Bythis time, Harrington had returned to work, although hewas employed on the night shift rather than on the shifthe formerly worked. At this hearing, Harrington testifiedin his own behalf. Current alleged discriminatees Nagy,Ozga,and Bewley also testified in support of that com-plaint.I credit Sawyer's testimony that on Friday, January 7,1983, just 3 days before the 16th scheduled meeting be-tween the parties, he received a phone call at his officefromGunsberg shortly after midday.Gunsberg toldSawyer that the Company was going to lay off four indi-viduals on that day and was informing him of this fact asa courtesy.When asked who they might be, Gunsbergtold Sawyer that he did not know but that the layoffwould take two from the day shift and two from thenightshift,leavingeightemployees stillworking.Sawyer asked Gunsberg why the layoff was taking placeand was told that business was getting tough. Sawyer ob-served that this was a legitimate reason for a layoff.Later that afternoon, the five discriminatees named in theconsolidated complaint were informed by their foremanthat they would be laid off at the end of the day.Just before the beginning of the bargaining session thefollowing Monday, Sawyer was informed by members ofthe shop committee that five, not four, employees hadbeen laidoff.Hewas alsotold which five were laid off.At the outset of the January 10, 1983 negotiations, theparties discussed the layoff and the reasons each employ-eewas selected while another was retained. The Re-spondent admitted that it did not follow seniority in se-lecting employeesfor layoff. (Itmaintained in the earlier4Negotiations in 1982 took place on June 7 and 17, July 17 and 24,August 10, 18, and 26, September 15, 21, and 30, October 6, November16, 22, and 23, and December 8 In 1983 the parties met on January 10and 31, February 16, March 2, 8, and 14, April 5 and 19, July 13, andDecember 15. One meeting took place in 1984 and it was held on Febru-ary 7 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase, as it did throughout this proceeding,that it doesnot and has never observed seniority with respect to lay-offs and recalls.) The parties first discussed the `reasonBewley, a truckdriver, had been laid off in preference toRussell Champagne, another truckdriver with less senior-ity.The reasongivenby the Company for the retentionof Champagne was that Champagne was earning 75cents per hour less than Bewley.The discussion then moved to an inquiry as to whyHarrington and Devereaux, both moldmakers, were laidoff in preference to Gary Macha and Gary Vican, whowere classified either as moldmaker or moldmaker train-ee and who had less seniority than Harrington and De-vereaux. The reason given by the Company for the re-tention of Vican was that he was the son-in-law of Com-pany President Blankenburg, while Macha was retainedbecause he assertedly possessed certain training in ship-ping, receiving, and ordering parts. Company spokesmenalso observed that Scheffler, a member of the Union'sbargaining committee,had been retained in preference toHarrington and Devereaux, despite the fact that he hadless seniority, because Scheffler was a more skilled em-ployee than either Harrington or Devereaux.sThroughout this discussion the Union insisted that se-niority in each job classification should control the layoffof individuals. Sawyer asked the Company what stand-ards did apply to selection for layoff if seniority did not,arguing that the Company had, in its justifications, pre-sented several different standards for selection. He main-tained thatDevereaux and Harrington had the sameskills as any other moldmaker so seniority should governthe selection of moldmakers for layoff. Sawyer said thatnever in his experience had he heard a proposal that anindividual should be laid off because he was makingmore money than an employee who had been retained.He insisted that the layoff be conducted with regard toseniority and that the Company rectify the selection ofemployees it had laid off the previous Friday. The Com-pany declined to change any of the layoffs so the discus-sion turned to other subjects of negotiation.Throughout the past 10 years or more the Companyhas followed a practice of awarding annual bonuses invarying amounts to bargaining unit employees. Theamounts of the bonuses have varied not only from em-ployee to employee but also from year to year. Normallythe bonus payments were made in late December andwere reflected on employee W-2 forms for the closingyear, a practice which had the obvious purpose of per-mitting the Respondent to deduct bonus payments incomputing its own business expenses and income tax li-ability for the outgoing year. Records placed in evidenceby the Respondent reflect that bonus payments were reg-ularlymade to all unit employees regardless of theirlength of service.About 1976 the Respondent's pension plan experiencedlegal difficulties and was discontinued. About this samepoint in time statutory authorization came into effect per-5Itshould be noted that, despite the Company's contention thatScheffler was a more skilled moldmaker than either Harrington or De-vereaux, he was then earning a much lower hourly rate than either ofthemmitting the establishment of IRA's which were taxexempt to the recipient until,such time as he might with-draw the money from his IRA account. At that time thestatutory limitation on IRA accounts was $1500 per year,although that figure has since been raised to $2000.There is also a second limitation on contributions to IRAaccounts based on the percentage the contribution bearsto an employee's total earnings.Beginningin 1976, theRespondent inaugurated a policy of making yearend con-tributions to employee IRA accounts in addition tomaking immediately taxable bonus payments.Two limita-tions pertained to IRA contributions. They were limitedby statute as to amount, and the Respondent elected tomake such payments only to those bargaining unit em-ployees who had 3 or more years' service. Between 1976and 1981,the Respondent regularly made $1500 contri-butions(or contributions up to the legal maximum) everyyear to every bargaining unit employee who had 3 ormore years' service. Payments were made by the Re-spondent directly to IRA accounts which it had estab-lished in the NationalBankof Detroit in each employ-ee's name. Sometime in early January of each year theemployee would be furnished by the Company with acertificate reflecting the fact that a $1500 contributionhad been made to his account.At the January 10, 1983 negotiations, after the partieshad concluded theirdiscussionof the layoffs, Gunsbergannounced that there would be no IRA payments for1982 because the Company had experienced a bad year.He added that there would be sufficient time to bargainover this issue before January 24, although he did not ex-plain the significance of that deadline.6 Gunsberg notedthat the Companyhad been making a maximumcontri-bution in the past and it presently did not choose tospend money in that area. Sobolewski added that 1982saleswere down 50-55 percent and that losses for theyearwere $70,000, so the Company was opposed towage or benefit increases. He did not have their Decem-ber figures as yet and did not know when they would beavailable, but they wanted to get their December figuresin before deciding on current benefits. They agreed toanother meeting when this session broke up, but no dateor time was established.Two days later, Sawyer called Sobolewski twice to ar-range for another meeting. Sobolewski replied that hehad not been able to contact Gunsberg. Sawyer accusedSobolewski of giving him a runaround and threatened tofileunfair labor practice charges unless Sobolewski re-plied to his request for a meeting within an hour. Ameeting was finally set up for January 31, 1983, at 4 p.m,6 In response to questioning by me at the hearing, Gunsberg respondedthat January 24 was the date the Company normally prepared W-2 formsfor distribution to its employeesHe conceded that the date had no par-ticular significance as far as IRA payments were concerned and wasmentioned as a date of convenience rather than legal or practical necessi-tyFrom the employee's standpomt, an IRA contribution can be made atany time until April 15 and retain its tax adjustment value for the preced-ing taxable year Instead of appearing on the W-2 form for 1982, whichwas being prepared on January 24, 1983,a payment made in 1982,eitherbefore or after April 15, would be reflected on each 1983 W-2 form pre-pared the following year AMERICAN MODEL & PATTERNOn January 17, Sawyer filed the first of three unfairlabor practice charges. This charge focused on the lay-offs of five employees on January 7. On January 22,shortly after receiving a copy of the charge, Blanken-burg and Sobolewski held a brief meeting of unit em-ployees during which they discussed the charge that hadjust been filed.They had a copy of the document withthem and were obviously angry. Blankenburg told theassembled employees that every time they did "some-thing like this," it cost the Company$125 an hour inlegal fees. Blankenburg complained that it even cost theCompany money whenever he picked up the phone tocall his lawyer. He told the employees that they and theCompany would have to work together if they wantedto see any of the laid-off employees recalled because,when it cost the Company money, it was going to costthe employees as well. Sobolewski added that he thoughtitwas really underhanded for Sawyer to file the chargebecause the parties had discussed the layoff at the Janu-ary 10 meeting.He explained that, at that time, the Com-pany had outlined to the Union why some employeeshad been laid off while others had been retained,and ex-pressed the opinion that the matter had thus been re-solved.The next bargaining session on January 31 was shortlived. It was the 17th meeting between the parties andwas the first one to be conducted under the auspices of aFederal mediator.As is often the case in such sessions,the mediator kept the parties in separate rooms and wentback and forth transmitting proposals and counterpropos-als.The issue under consideration at this time was themanagement-rights clause. The mediator apparently hadinformed Sawyer that the Company had agreed upon thetext of a pending draft and Sawyer asked to have man-agement representatives initial the draft.When Gunsberglearned of this request,he became angry and got up andleft.Sobolewski went after him in an attempt to persuadehim to return. Sobolewski was unsuccessful,so the 17thmeeting between the parties ended on this note.Despite the abrupt ending of the January 31 meeting,negotiations resumed on February 16 and continued intothe spring.From the outset of negotiations in thesummer of 1982, the parties,at the Company's request,had discussed noneconomic matters first before address-ing economic proposals.Early in negotiations, proposalsand counterproposals containing economic items hadbeen exchanged,but they did not constitute the sub-stance of any detailed discussions.One sticking point was seniority.Throughout discus-sions, the Company refused to agree to allow seniority tocontrol the layoff,assignment,or recall of employees.The Union was equally insistent.At the one negotiatingsessionwhich Sawyer did nol attend, his place was takenby UAWLocal 155 President Richard Karas. Karas ex-pressed amazement at the Company's position on seniori-ty and said that he had never heard of a UAW contractwhich did not contain a seniority provision.He notedthat there were people on layoff, notably Larry Thomas,who had more seniority than employees who were work-ing.The Company explained that the Pattern Makerscontract for the wood shop did not provide for seniority.Instead, the Pattern Makers operated a hiring hall. Karas179told company negotiators he would leave the matter toSawyer since he was justfillingin for onemeeting.In fact, the Company did agree that seniority shouldgovern theentitlementto certain benefits but it did notrefer to longevityin such circumstancesas seniority butrather as "benefitentitlement."The Company also re-fused to agree to any provision requiring it to make IRApayments in any amount,maintainingthat such paymentswere and shouldremain"discretionary."At one timeSawyer proposed that the Company make annual $1500contributions to IRA accounts. When the statutory limi-tation on IRA contributions was raised to $2000 peryear, Sawyer proposed this sumfor an annualIRA con-tribution by the Company, but the proposal was rejected.At the 23d negotiatingsession,held on April 19, theUnion requested that all laid-off employees be reinstatedand be made whole for lossessustainedas a result of thelayoff.As an unfair labor practice complaint had beenissued by this time, such a proposal was as much an offerto settle the Board caseas it was amatter of contractnegotiation. The offer was not agreed to but, within thenext month or so, all employees who had been laid offon January 7 had been recalled.The Union also made a wage proposal and a proposalregarding classificationsat this meeting.Itshould benoted that, until this time, the Company observed severalclassifications of employees but, unlike many personnelsystems or contract provisions, these job classificationshad no wage rates attached to them. Hourly wage rateswere essentially personal for each unit employee. Guns-berg then offered the Company's wage proposal. Theoffer was to cut all bargaining unit wages during the firstyear of the contract by 15 percent, excepting onlyScheffler,who would be "red circled"' at $9 per hour.Gunsberg explained that profits were down and that theCompany could not continue to pay existing rates andremain competitive. He told the union negotiators thatcompany prices were too high because its labor rateswere too high for the existing market, and the Companywas having difficulty attractingbusiness.Gunsberg alsoproposed that the proposed reduction be partially re-couped by 5-percentincreasesin the second and thirdyears of the contract. Sawyer then requested an audit ofcompany books to see if a wage cut was justified. He in-formed company negotiators that he did not feel quali-fied to evaluate financial records but noted that theUAW had experts on its staff who were able to performsuch analyses. He asked that one such individual be per-mitted to do so. The Company agreed, so it was left toSawyer to make arrangements for a UAW financial ana-lyst to examine company records for this purpose.Sawyer contacted George Schwartz, who was thenthe assistant director of the UAW Research Department,and requested his assistance in analyzing the Respond-ent's financial records. On May 3, Sawyer wrote Sobo-lewski a letter notifying him that Schwartz would be incontact with him and agreeing to a meeting at companyoffices on May 31 at 9:15 a.m. for the purpose of inspect-ing financial records. On the following day, Schwartzwrote Sobolewski a similar letter and enclosed a stand-ard UAW form outlining the data which Schwartz re- 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDquired in order to make the requested financial analysis.He stated in his cover letter, "I assume that your ac-counting system will also generate separate data for eachplant."The request form asked for corporate Federal incometax returns for the preceding 3 years as well as audit re-ports for the past 3 years, including complete balancesheets, income statements, and supporting schedules. Itrequested that such data be certified by an outside CPA.The form also requested interim financial statements andsupporting schedules and indicated that it would be nec-essary for the analyst to have access to books andrecords of the Company, including the general ledger,the payroll ledger, and the general journal. The formstated "in the event there is another company related byownership that does business with this company, it mightalso be necessary to review the financial statements ofthat company as well." The form went on to detail par-ticular informationwhich the analyst might wish toreview in addition to books and records. Such informa-tion included income statements, forecasts of monthlyand quarterly sales, capital expenditures and deprecia-tion, new order backlogs, individual employment, a com-pilation of bargaining unit hours worked and paid, cur-rent average hourly earnings, a description of majorproducts, and sales data arranged by major customer andmarket. In most cases, the information request extendedover more than 1 year's time. Schwartz had a telephoneconversationwithGunsberg about May 10. Gunsbergwas quite emphatic in telling Schwartz that he had notagreed to a union audit of company records and that hewould not make available any backup information tosupport the documentswhichmight be supplied.Schwartz indicated to Gunsberg that primary books andrecordswere necessary for any proper analysis of theCompany's financial condition., On May 27, Gunsberg re-plied to Sawyer's letter. He stated:Thiswill reiterate the Company's prior offerwherein the Company agreed to make available itsaccountant who is in possession of a copy of theCompany's certified audit for the most recentlycompleted fiscal year in order for yourself or yourrepresentative to review such audit and discuss suchaudit with the Company's accountant. Please advisewhen you wish to meet regarding the above. Pleasenotify Ed Sobolewski or the undersigned.On May 31, Sawyer and Schwartz went to the Com-pany's office to examine the requested records. Sobo-lewski told them that he thought that the meeting hadbeen canceled and stated that he had only a fewminutesto give them. Sobolewski showed them a fairly detailedprofit-and-loss statement for the Prototype Division ofthe Company for 1982. The statement was prepared byan outside accounting firm but was not certified. Sobo-lewski permitted Schwartz to review the document brief-ly but he did not give him a copy or permit him to makeany notes concerning it. Sobolewski said he would makethe accountant available to discuss the statement withSchwartz and would contact him to arrange a meeting.Among the matters requested by Schwartz but not madeavailablewereall itemsfor years preceding 1982, anyincome tax returns, and any primary company records.About 2 ' weeks later, Sawyer filed an unfair laborpractice charge relating to the withholding of financialinformation. Over the summer he was able to arrange asecond meeting between Schwartz and company officialsfor the purpose ofexaminingfinancial data. This meetingdid not take place until September 1, about a month afteran amended complaint was issued herein addressing thefinancial data question. This meeting was attended bySawyer, Schwartz, Blankenburg, Sobolewski, and Com-panyAccountantMikeTarakis.At thismeetingSchwartz was handed the same 1982 profit-and-loss state-ment for the Company's Prototype Division which behad examined on May 31. He was also allowed to makenotes concerning the document. Schwartz was told thatthe nature of the Respondent's accounting system wouldnot permit a complete breakdown of the St. Clair Shoresoperation and there was no documentation to describehow this operation fitted into the Respondent's produc-tion operation at Mt. Clemens. Schwartz regarded suchinformation as most significant in determining the profit-ability of the bargainingunitbecause, in a small or close-lycontrolledprivatecorporation, the allocation ofshared expenses between units is largely discretionarywith management. He requested documentation on thispoint but was given none. Schwartz also testified that an-swers given by Blankenburg and Tarakis in response tohis questioning in thisareadiffered considerably.The last bargaining session between the parties tookplace on February 7, 1984. At this time Gunsberg reiter-ated the Company's earlier wage offer, namely, that thebargaining unit employees take a 15-percent wage cutduring the first year of a 3-year contract and recoup 5percent in each of the second and third years. Schefflerwould be "red circled" in this cut at $9.50 an hour ratherthan at $9 an hour in his earlier offer. This proposal wasrejected by the Union.Throughout this entire period of time, as well as in themonths which followed the February 7 meeting, no em-ployee suffered a cut in wages. Some were given in-creases.Late in June 1984, Scheffler was given an in-crease from $8.34 an hour to $11 an hour. Other employ-ees received increases later on in the summer as follows:NameDateOldRateNewRateDevereaux .........................................8/20/84$ 9.50$1045Laba ................................................... 9/10/8411 0211.80Macha .....................................................8/ 13/847.938.75Vican ....................................................8/6/846.437 50I credit Sawyer's testimony that on June 15, upon return-ing to Detroit from out of town, he returned a phonecall from Gunsberg, in the course of which Gunsbergtoldhim that the Companywas anxiousto raiseScheffier to $11 an hourbecause ithad heard thatScheffler was looking for another job. He asked Sawyerif the UAW would file a charge if it did so. Sawyer toldGunsberg that he would not file a charge if the Compa- AMERICAN MODEL & PATTERNny gave everybody a wage increase.Gunsberg counteredthat he thought the others should have cuts in wages.Sawyer did not agree.Sawyer went on to tell Gunsbergthat he would take up the question of a single wage in-crease for Scheffler with the UAW's legal departmentand would be guided by their opinion.Sawyer did notcommunicate with Gunsberg again on the subject ofwage increases,either for Scheffler or any other employ-ee.As noted supra,on June 25 Scheffler received an in-crease to$11per hour.Sawyer first learned about theother increases in September 1984 in the course of thehearing in this case.H. ANALYSIS AND CONCLUSIONSA. The Effectof American Model I on this CaseIt is clear beyond peradventure thatAmerican Model Iand this case,AmericanModel II,are merely successivechapters in one ongoing saga of illegal conduct.Ameri-canModel Iaddressed events which took place beforeand immediately following the representation election.This case picked up where episode one left off.InAmeri-canModel1,theBoard found the Respondent guilty ofassorted violations of the Act, all of which demonstratean animus which has lingered on in this case.Of particu-lar note is the finding in the earlier case that the Re-spondent discriminatorily discharged Paul Harrington,theUnion's in-house leader,on the day following anelectionwhich the Union won. The events in this case,most particularly the layoff of Harrington and others inJanuary 1983, must be considered against this back-ground.The earlier case is also significant because of an issueof fact between the parties which was raised and decidedby the Board,and which arose a second time herein. Indefense of its layoff of Harrington in December 1981, theRespondent admitted that Harrington was not laid off inorder of seniority,but argued that the Respondent didnot observe seniority for layoffs and recalls and wasunder no legal or contractual obligation to apply thisprinciple in selecting employees for layoff.Administra-tive Law Judge William F.Jacobs, with Board approval,made the following findings on this point:Karl [Blankenburg]specifically denied that seniorityplayed any part in the company'sdecision as towhich employees should be laid off because thecompany does not use seniority.Ifind that,despiteKarl's testimony,senioritywasgenerally followed during the December 11 layoff,Harrington being an exception. [269 NLRB at 316.]Further evidence thatRespondent ordinarilyrelies uponseniorityin making its decisions regard-ing working conditions is reflected in its practice ofapproving vacationrequests based on"length ofservice with the company." See G.C. Exh.3.Har-rington's uncontradicted testimony to this effect iscredited. [Id. at 320 fn. 47.]18111.The fact that Karl announced in advance ofthe layoff that the layoff would not be in accord-ance with seniority indicates that he felt that theemployees would assume it would be by senioritybut that he had already decided not to follow se-niority on this occasion.His statement indicates aplanned deviation from past practices.Otherwisethere would have been no necessity or occasion tomake this statement.12.The fact that despite Karl's statement to thecontrary,the December 11 layoff was generally inaccordance with seniority,Harrington's layoff beingthemost notable exception.Respondent's positionthat it does not follow seniority is proved untrue byits handling of this layoff and by additional factorsnoted herein.16.The use of a seniority list by Sobolewski inrecallingHarrington and other employees to work... convinces me that seniority was a standard or-dinarily used by Respondent in its dealings with em-ployees and was its standard on December 11 de-spite the treatment of Harrington. [Id. at 321-322.]The record in this case is replete with statements andprotestations by the Respondent that it does not observeand has never observed seniority,despite the fact thateligibility formany benefits,such as IRA contributionsand other fringes, is determined by length of service.'The Respondent'switnesses reiterated this point at vari-ous bargaining sessions and asserted it again on the wit-ness stand.The General Counsel contends that the Re-spondent is bound by the Board's factual determinationof this point inAmerican Model Iand is collaterally es-topped from relitigating it in this proceeding.In a recent decision on the subject of collateral estop-pel, the Second Circuit stated:That doctrine[collateral estoppel]normally will barthe relitigation of an issue of law or fact that wasraised,litigated,and actually decided by a judgmentin a prior proceeding between the parties, if the de-termination of that issue was essential to the judg-ment,regardless of whether or not the two pro-ceedings are based on the same claim.NLRB v. United Technologies Corp.,706 F.2d 1254, 1260(1983).See alsoMosher Steel Co. v. NLRB,568 F.2d 436(5thCir.1978).The above-quoted portions of JudgeJacobs decision make it abundantly clear that the ques-rScheeler testified in this case that in 1978, after working severalyears for the Respondent and collecting IRA payments at the end ofeach year, he quit and went to work for another company. Apparentlythe other job did not work out so he returned to the Respondent. Uponhiringin again,he was concerned lest his break in service disturb his enti-tlement to receive IRA payments, which, as noted above, were givenonly to those employees who had 3 or more years' service He ques-tioned Sobolewski on this point and was told that he had lost his seniori-ty because he had gone to work for a competitor. Scheffler appealed So-bolewski's decision to Blankenburg. Blankenburg reversed Sobolewskiand Sobolewski informed Scheeler of this fact, saying that henceforthanyone who quit and returned would lose seniority. In discussing thisquestion with Scheeler, Sobolewski used the word "seniority." 182DECISIONS OF NATIONAL' LABOR- RELATIONS BOARDtion of whether the Respondent in this case observed se-niority-respecting layoffs and recalls was litigated fully°and wasa,pivotal=question'which was resolved in-reach--ing a decisionin`AmericanModel I.Accordingly; I amprecluded from=disturbing that finding in this case.`How-,ever,even if I were disposed and-authorized to reviewthe^'question de -novo;'there is nothing in this record-other than the self-servin& assertions of company officialsupon which a contrary determination could be based.B. The, Layoffs of January 7, 1,983On January 7, the' Respondent laid off five unit em-ployees without regard 'to their seniority. Its excuse formaking' a layoff ` was ' economic necessity,' a claim whichtheUnion did not dispute' at the' time it 'occurred andwhich the General Counsel does not challenge here.What is disputed is the layoff of Harrington, Devereaux,Ozga; -Nagy,' and Bewley rather than others with less se-niority.The General' `Counsel claims that Harrington,Devereaux; and Bewley were selected because of theirunion`' activities and that Harrington and Bewley werealso selected, because they had testified for the GeneralCounsel 2 months before inAmerican Model L 8All fivewere alleged to be discriminatees in the sense that theirlayoffs proceeded from -the violation of a duty to bargainin'good faith on the part of the Respondent.Harrington was ' the in-house leader of the organizingdrive, a member of the bargaining committee, and =thevictim of a' discriminatory layoff which took place in De-ceniber^ 1981. Devereaux' attended union 'meetings held todiscuss bargaining topics-land took Scheffler's place atthe ' bargaining -table - at one session which occurred inNovember. -In his position as a substitute member of theUnion's''bargaining committee on that occasion, ; he` ,en-gaged in, a spirited dispute 'with Sobolewski as to whathad been'the Company's past practice as to entitlementfor vacation benefits. There is no question that 'Bewleytestified in support of the complaint inAmerican Model I.His testimony clearly allied him with the -union causeand was a prominent, telling act- of union support. 'The excuses given for selecting,-these individuals forlayoff 'were. shifting ,arid,, in part, contradictory.At theJanuary 10, 1983 negotiations, when the, subject of lay-offswas brought up by Sawyer, the Union was informedthat Bewley was selected for layoff over Champagne be-cause he made more money than Champagne. On the-other hand_"'A number of moldmakers were retained de-spite the'fact that they made more money than Dever-eaux and Harrington. InAmericanModel,1, employeesclosely related to management were laid off along withothers.Family membership did not spare an individualon" that occasion. However, the' Respondent maintainedin this ,case that, Vican 'was, retained in preference- toNagy and -Ozga because-Blankenburg did- not want` to''have to support his married 'daughter.9 While an employ-8,Record" evidence indicates that Ozga and Nagy also testified inAmericaii Model1,but their' layoffs were not alleged to be violations of Sec.8(a)(4).1,Blankenburg frankly admitted on the stand that-his son-in-law Was a"pain in the ass.". Vican's personnel 'card indicates that he is no longerworking for the Respondent, having quit on August 25; 1984.er is, not lega'll'y obligated to -follow seniority _in the ab-sence "of-c'onttact , commitment or' past practice, if it de-parts from seniority in its personnel practices itmay "thenbe faced with-'a vexing question of just'what, nondiscrim-inatory 'criteria ' it did . apply in selecting employees forlayoff and -recall.'When, as here, the Respondent givesshifting and'inconsistent,reasons'for,selecting individualsfor` layoff, has a bad track record of antiunion activity,including' the discriminatory layoff of a prominent ,unionsupporter who again finds "himself on a layoff list, andviolates the practice of seniority which it was found tohave followed in times past, the Respondent makes itclear that the 1983 layoff selection was prompted by thesame considerations which impelled the 1981 layoff. Ac-cordingly, I find that, by selecting Harrington, Dever-eaux,1 ° and, Bewley, for layoff, the Respondent hereinviolated Section 8(a)(l) nand (3) ofthe Act.-in _ amore mature collective-bargaining relationshipthan the one which has been delineated in this record;the question of layoffs would be governed by the-,provi-sions of a contract placing, the question beyond the-ne-cessity of immediate bargaining, at the time particularlayoffs are contemplated. However; in the absence ofcontract 'provisions controlling this ' question, layoffsremain a crucial matter, of wages, hours, and workingconditions which must be specifically bargained about ingood faith .when they are expected to occur. Such bar-gaining includes both the criteria for selection and theapplicationof such criteria to particular 'employees:Furr's Cafeterias, -251NLRB 879 (1980);PeatMfg.- Co.,261 NLRB 240 (1982);Gulf States Mfrs.,261 NLRB 852(1982).When a bargaining agent must-be consulted,'cri-terial for layoff cannot be unilaterally established and in-dividuals' may not be randomly selected. Like any othertopic of bargaining, the union must be notified and_ given,an opportunity for meaningful negotiations, and actionmust be-suspended until, bargaining to 'impasse in goodfaith has occurred. This obligation 'includes somethingmore than 'presenting- the union with- a fait'accompli andasking" for clearance concerning something that has al-ready tak'en place. It "also goes beyond asking the-unionif itwill file an unfair labor practice charge if the 'em-ployer carries out its announced intention.,In this case, the Respondent had already, determinedthat, a, layoff would take place when Gunsberg calledSawyer on January7,-torelay the information. It hadalso decided who was going to be eliminated. The over-ture by Gunsberg to Sawyer was not only after the fact,but was also attended by incorrect information concern-ing'fhe Company's decision which would,hamper-intelli-10At the hearing, the Respondent added that it had selected Dever-eaux for layoff out of seniority because he had a drinking problem and apoorer attendance- record than, others' who we're retained. There is notthe- slightest evidence that Devereaux had a drinking problem- or -that hehad missed, any time from work, due to drunkenness Nor was any men-tion 'made of this reason when the questionof,layoffs was discussed withthe Union in January 1983. Thistypeof afterthought; ,unsupported byany objective evidence, =does not support a contention' that Devereauxwas laidoff-on the basis of nondiscriminatory criteria._Tothe contrary, itsupports the view that this Respondent, when pressed to justify its behav-ior,was simply casting about for excuses to explain an action which wasactually prompted by other considerations AMERICAN MODEL & PATTERNgent and meaningful bargaining.However,of paramountimportance is that Gunsberg's phone call to Sawyer wasdescribed by Gunsberg to Sawyer as merely a "courte-sy."He was, in popular parlance, merely "touchingbase"' so as to avoid possible future repercussions.The duty to bargain in good faith is not a courtesy. Itis a serious and binding legal obligationimposed by Fed-eral law. It cannot be swept under the rug by niceties ofexpression or casual phone conversations. In this case,the Respondent fell woefully short of its obligation tobargain in good faith to impasse over the elimination ofseniority as the criterion for layoff and the establishmentof new criteria in lieu thereof. It also fell short of itsduty to bargain over the application of any newly estab-lished criteria to the individuals whom it had selected forlayoff.The fact that it did so against a background ofanimus and in the context of making discriminatory se-lections aggravatesthe bad faith which it exhibited but isnot an essential element thereof. Accordingly, I find that,by laying off the five discriminatees named in the amend-ed complaint without first bargaining in good faith to im-passe over the layoff, the Respondent herein violatedSection8(a)(1) and(5) of the Act.C. The Threat of Retaliation for Filing a ChargeA few days after the January 7 layoff, the ChargingParty filed an unfair labor practice charge protesting theCompany's action. The Respondent's immediate responseto the charge was an impromptu meeting of unit employ-ees at which Sobolewski and Blankenburg disparagedunion officials for seeking redress under the Act. How-ever, they went beyond complaining about the assertedduplicity of the Charging Party or the fact that the Re-spondent would have to bear heavy legal expenses de-fending itself against the UAW's most recent accusations.Blankenburgtold the gathering that the Company andthe employees would have to work together if theywanted to see the laid-off employees reinstated because,when union actions cost the Company money, they weregoing to cost the employees as well. This is a clearthreat of reprisal against employees for engaging in pro-tected activities and, as such, is a violation of Section8(a)(1) of the Act.D. The Discontinuanceof IRAPaymentsFor many years, the Respondent gave its bargainingunit employees each year an annual bonus,which waspaid in December.The amounts of the bonuses were in-cluded on their W-2 forms for the outgoing year. Asnoted above, annual bonuses varied in amounts from em-ployeeto employee and also varied in amount from yearto year. Until 1982, a bonus in some amount was regular-ly paid at the end of each year,and some of those bo-nuses were quite generous.Bonuses were discontinued in1982 and have not been paid since that time.The Gener-alCounsel does not allege that the discontinuance ofthose bonuses constituted a violationof the Act.In addition to annual bonuses, the Respondent alsoregularly made $1500 payments in December to IRA ac-counts which it had opened in each employee's name attheNational Bank of Detroit. Unlike the bonus pay-183ments, the IRA payments never exceeded the statutorymaximum for tax adjustment purposes and were onlypaid to those employees who had 3 or more years' serv-ice.At the same time the Respondent discontinuedannual bonuses, it also discontinued making IRA pay-ments and has made no such payments since that time.The General Counsel alleges that the Respondent violat-ed Section 8(a)(1) and (5) of the Act by unilaterally dis-continuing the payment of IRA bonuses without firstbargaining in good faith to impasse over this action. TheRespondentmaintainsthat it was under no duty to bar-gain at all on this question since the payment of IRAcontributions was wholly "discretionary" and hence nota subject of bargaining.Since 1976, the Respondent regularly made annualIRA contributions for all employees who were eligibleunder its self-imposed rule. The General Counsel pointsout that 57 such payments were made in that period oftime, and that they were as regular as clockwork andwere in identical amounts, with two explained excep-tions. I discredit testimony from the Respondent wit-nesses that each year employees were called into thecompany office in January and were told that the IRApayments were discretionary when they were handedcontribution certificates. The payment of these contribu-tionswas routine and was regarded as such by employ-ees.As a regular company benefit, the Respondent wasunder an obligation to bargain collectively to impassewith the Union before discontinuing it, just as it wasunder an obligation to bargain in the same manner overchanges in hourly wage rates. It can hardly be said thatIRA payments are not embraced in the terms "wages,hours, and terms and conditions of employment" as thatlanguage is found in the Act.A second string in the Respondent's bow is that it didin fact offer to bargain over the discontinuance of IRApayments.At the January 10, 1983 bargaining session,Gunsberg told Sawyer that there would be no IRA pay-ments for 1982 because the Company had a bad year, butthen suggested that the parties had until January 24 tobargain over the matter. In making this announcement,Gunsberg was speaking out of both sides of his mouth.He was informing union officials that the discontinuanceof IRA payments had in fact taken place but he wouldnegotiate about it, notwithstanding the fact that companyaction in this regard had already been determined. Thisisnot bargaining in good faith. Indeed, it is not bargain-ing at all. There were no bargaining sessions betweenJanuary 10 and January 24, Gunsberg'sself-imposeddeadline for discussing the IRA question. Other than aroutine exchange of proposals, which had taken place theprevious summer, no discussion of IRA payments hadever occurred at any of the many sessions which the par-ties had attended up to and including January 10. In nosmall way was this fact attributable to the Respondent'sdesire to reach agreement on noneconomic mattersbefore tackling cost items. More to the point, when theRespondent failed to make IRA contributions to employ-ee accounts on or before December 311 as it had in thepast, it departed materially from past practice withoutnegotiating. Its violation of the Act in this regard oc- 184DECISIONSOF NATIONALLABOR RELATIONS BOARDcurred even before Gunsberg informed the Union that itwas taking place. Paying lip service to the Act in a des-ultory overture to discuss the matter in the next 14 daysdoes not cure a violation which had already occurred.By unilaterally discontinuing the payment of IRA contri-butions on and after December 31, 1982, the Respondentherein violated Section 8(a)(1) and (5) of the Act.E. The Refusal of the Respondent to ProvideFinancial DataThe Supreme Court held long ago that, when an em-ployer objects to a union's bargaining demands on thebasis that it cannot afford to pay the cost of the proposal,the employer is then undera legalobligation to permitthe union to inspect its books and records in order to de-termine whether its position is bona fide.NLRB v. TruittMfg. Co., 351U.S. 149 (1956). The extent of the obliga-tion is pervasive. Disclosure may be required with re-spect to cash investments and equities supporting an ex-isting pension plan. i i Disclosure may include an audit ofthe payroll books and records, including books of origi-nal entry, payroll records, canceled checks, check stubs,quarterly payroll returns, income tax returns, and datafor preceding years,12 and may extend to certified aswell as unverified statements produced by company ac-countants.13The disclosure obligation extends to anyparticular items of information which are available to theemployer but which may pertain to anotherbargainingunit or to another closely held corporation or operatingdivision.14The obligation to provide financial data in-cludes an obligation to do so in a timely fashion. 1 sNo particularmagicwords or phrases are necessary togive rise to an obligation defined byTruitt.16As nowChief Justice Burger wrote in a decision rendered by theU.S. Court of Appeals for the District of Columbia Cir-cuit:The Company asserts that a claim of inability topay is not shown when the Company merely claimsthat the increases will prevent it from competing.But the inability to compete is merely the explana-tion of why the Company could not afford an eco-nomic benefit.Steelworkers Local 5571 v.NLRB,401F.2d 434, 436(D.C. Cir. 1968). Gunsberg's statement to union negotia-tors in January, upon announcing the discontinuance ofIRA payments, that the Company was taking this stepbecause of its bad financial position is tantamount to aconfession of inability to pay. Gunsberg's further state-ment to union negotiators on April 19, in proposing anacross-the-board wage cut of 15 percent, that the Com-pany has to take this step so it can remain competitive isanother and more closely related contention that itcannot afford to pay existing wages and benefits. In light11Beyerl Chevrolet, 221NLRB 710 (1975)12DetroitCabinet Door Co.,247 NLRB 1415 (1980),Hiney PrintingCo, 262 NLRB 157 (1982).13Stanley Building Specialties,166 NLRB 984 (1967).14SamuelKosoff & Sons,269 NLRB 424 (1984)15Salem News PublishingCo,230 NLRB 927 (1977).11Monarch MachineTool Co.,227 NLRB 1265 (1977)of these statements, the Respondent, in order to satisfyits duty to bargain in good faith, was under a clear obli-gationto produce, for inspection and analysis, any andall books and records available to it which would tend tosupport its bargaining position.In meetingthe above-defined obligation the Respond-ent herein failed utterly. The Respondent was furnishedwith a precise written description of the items theUnion's auditor felt were necessary in order to determinewhether the Company could afford to continue its exist-ing wage scale.These records included primary compa-ny records, tax returns, and data pertaining both to theSt.Clair Shores Division and to the Mount Clemens Di-vision. This request extended to financial data covering aperiod of 3 years. The reasons given by Schwartz forsuch a request were convincing and were well within theparameters of data deemed relevant in previous Boardcases.Schwartz wanted information for a 3-year periodof time to determine whether the Respondent'spresentfinancial positionwas of short-term duration or was along-termproblemwhichwould be susceptible ofremedy by a wage or benefit reduction. He also wantedto see the books pertaining to both divisions because, ashe explained, in a closely held and controlled corpora-tion, it is easy for management to make allocation ofcosts common to both operations on an arbitrary andself-serving basis.He wanted to determine whether suchallocationswere justified, orwhether the St. ClairShores operation was losing money because costs proper-ly borne by another bargaining unit were being imposedupon it in order to establish a distorted financial picture.Schwartz also wanted access to company books them-selves in order to establish the truth of what Gunsberg,Blankenburg, and Company accountant Tarakis weretelling him and Sawyer.Schwartz and Sawyer got none of this informationeither on May 31 during their first visit to the Companyoffice or on September 1 when theyagainpursued thismatter at a second meeting. All that they ever receivedwas a glimpse atan uncertified profit-and-loss statementfor 1982, pertaining to only one of the Company's twooperating divisions, plus an opportunity to ask the ac-countantquestionspertaining to that document. Suchdisclosure falls far short of the obligation imposed bylaw upon an employer which seeks to cutwages andbenefits because it cannot afford to pay them. Accord-ingly, by itsfailureto provide the Union herein with re-quested financial data in support of its bargaining posi-tion, and by its failure to do so in a timely manner, theRespondent herein violated Section 8(a)(1) and(5) of theAct.F. Unilateral Wage Increases to Particular UnitEmployeesWithin 4 months after proposing to reduce the wagesof all bargaining unit employees except Scheffler by 15percent, theRespondent grantedwage increases toScheffler and to four other employees. The latter in-creaseswere not discovered until the Respondent gavetestimony at the hearing in this case, whereupon theGeneral Counsel moved to amend the consolidated com- AMERICAN MODEL & PATTERNplaint to add an additional allegation. A recess of about 3weeks took place to permit the Respondent to prepareand advance a defense to the additional allegation. Whenthe hearing resumed,no defense was forthcoming.Taking action away from the bargaining table which isinconsistentwith proposals advanced at the bargainingtable is a classic example of overall subjective bad faith.The General Counsel has elected not to proceed on atheory of overall subjective bad faith. Instead, he hasconfined his attack upon the Respondent's most recentactivities to an allegation that they amounted to unilater-al changes in wage rates, taken in the absence of mean-ingful collective bargaining and before impasse, and, assuch, were per se violations of Section 8(a)(1) and (5) ofthe Act. The attack has gone virtually unanswered.In the case of Scheffler, the Respondent made a pre-tense at bargaining. Instead of notifying Sawyer and of-fering to negotiate concerning a $2.66 increase inScheffler's hourly rate, the Respondent once again decid-ed it merely would try to "touch base" with Sawyer inan effort to avoid another unfair labor practice charge.Having found itself in a position of either raisingScheffler'swages immediately or of taking the chancethat he would go to work for a competitor for thesecond time, the Respondent asked Sawyer if the Unionwould file charges .if the Company increased Scheffler'srate.Sawyer's response was that, if Scheffleralone wasthe only one to receive an increase, he did not knowwhat he would do but would seek advice from theUAW's legal department and be guided by its decision.Without awaiting any definitive reply onitsnarrowquestion of whether it would be faced with a charge, theRespondent went ahead and implemented the increase.Sawyer's reply that he did not know whether he wouldor would not file an unfair labor practice charge, is a farcry from definingan impasseover the subject ofScheffler's raise.When the Respondent went ahead andtook the action that it had plainly determined to do irre-spective of Sawyer's response, it was guilty of unilateralaction in derogation of its bargaining obligation underSection 8(a)(1) and (5) of the Act.As to the four other employees who receivedincreasesinAugust or September 1984, the Respondent did noteven pay lip service to its legal obligation. It simplygranted increases to these individuals just as if they hadno collective-bargaining agent to represent them. The in-creases in question were all quite substantial, Sawyer re-ceived neither notice nor opportunity to bargain overthese matters. Indeed, he found out about them after thefact and purely by chance. By unilaterally granting wageincreases to Devereaux, Laba, Macha, and Vican withoutsatisfying its obligation to bargain to impasse under theAct, the Respondent herein violated Section8(a)(1) and(5).On the foregoing findings of fact and on the entirerecord herein considered as a whole, I make the follow-ingCONCLUSIONS OF LAW1.The Respondent, AmericanModel & Pattern, Inc.,isnow andat all times material herein has been an em-1 85ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2. International Union, United Automobile, Aerospaceand Agricultural Implement Workers of America, UAWisa labor organization within the meaning of Section2(5) of the Act.3.All full-time and regular part-time mold makers,mold finishers,upgraders,apprentices,trainees,and ship-ping and receiving employees employed by the Respond-ent at its St.Clair Shores,Michigan,metal shop,but ex-cluding professional employees, office clerical employ-ees, confidential employees,and guards and supervisorsas defined in the Act, constitute a unit appropriate forcollective bargaining within the meaning of Section 9(b)of the Act.4.At all times material herein the Union has been theexclusive collective-bargaining representative of all ofthe employees in the unit found appropriate in Conclu-sion of Law 3 for the purposes of collective bargainingwithinthe meaningof Section 9(a) of the Act.5.By failing and refusing to supply the Union with re-quested financial information in a timely fashion; by uni-laterally discontinuing the payment of IRA contributionsto unit employees who have 3 or more years' service; byunilaterally raising the wages of Arvin Scheffler, DuaneDevereaux, Roman Laba, Gary Macha, and Gary Vicanwithout first notifying the Union and bargaining collec-tively in good faith to impasse concerning such proposedincreases;and by laying off Paul Harrington,Duane De-vereaux,Nelson Bewley, Frederick Ozga, and LouisNagy without regard to its past practice of following se-niority for layoffs and recalls, and without first notifyingtheUnion and offering to bargain collectively with itconcerning criteria other than seniority for layoffs andselections of employees for layoff, the Respondent hereinviolated Section 8(a)(5) of the Act.6.By laying off Paul Harrington and Nelson Bewleybecause they gave testimony under the Act in support ofthe General Counsel's position in Case 7-CA-20135, theRespondent herein violated Section 8(a)(4) of the Act.7.By laying off Paul Harrington, Duane Devereaux,and Nelson Bewley because of their activities on behalfof the Charging Party Union, the Respondent herein vio-lated Section 8(a)(3) ofthe Act.8.By the acts and conduct set forth above in Conclu-sionsof Law5,6, and7, and bythreatening employeeswith economic reprisal because they filed charges underthe Act, the Respondent herein violated Section8(a)(1)of the Act.9.The unfair labor practices set forth above in Con-clusions of Law 5, 6, 7, and 8 have a close, intimate, andadverse effect on the free flow of commerce within themeaningof Section 2(6) of the Act.REMEDYHaving found that the Respondent herein has commit-ted certain unfair labor practices,Iwill recommend thatitbe required to cease and desist therefrom and to takeother affirmative action designed to effectuate the pur-poses and policies of the Act. The facts found in thiscase, read together with the Board's decision inAmerican 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDModel I,present a case study in the frustration of thepurposes and policies of the Act by an employer whocontinues to go about its business heedless of the rightsof its employees and their collective-bargaining repre-sentative, and who, in so doing, has rendered virtuallymeaningless a certificationwhich was issued nearly 3years ago and a statute which was enacted nearly 50years ago. In light of the Respondent's continuing dispo-sition to violate the Act, I will recommend to the Boarda broad 8(a)(1) order designed to suppress any and allviolations of that section of the Act.Hickmott Foods, 242NLRB 1357 (1979). I will recommend that the Respond-ent be required to reinstitute its practice of making $1500IRA contributions each year to all employees with 3 ormore years' service and to follow its past practice of ob-serving seniority respecting layoffs and recalls. I will fur-ther recommend that the Respondent be required to offer,fulland immediate reinstatement to Paul Harrington,Duane Devereaux, Nelson Bewley, Louis Nagy, andFrederick Ozga to their former or substantially equiva-lent employment, and to make them whole for any lossof pay or benefits which they may have suffered byreason of the discrimination and unfair labor practicesfound herein, in accordance with the formula set forth intheWoolworthcase,17 with interest thereon at the adjust-ed prime rate used by the Internal Revenue Service forthe computation of tax payments.Olympic Medical Corp.,250 NLRB 146 (1980);Isis Plumbing Co.,138 NLRB 716(1962). I will further recommend that the Respondent berequired to make whole all of its bargaining unit employ-ees for its failure to make IRA contributions for 1982,1983, and 1984, and thereafter until it bargains collective-ly in good faith to impasse with the Union concerningthe discontinuance of these benefits, or enters into anagreement with the Union concerning the payment ofIRA contributions. Such make-whole remedy should bewith interest computed at the compliance stage of thisproceeding, and should take into account the fact that, asfor 1982 and 1983, the tax-free feature of this benefit hasbeen irretrievably lost to employees.Merryweather Opti-cal Co.,240 NLRB 1213 (1979). I will recommend thatthe Respondent be required to bargain collectively ingood faith with the Union as the exclusive collective-bar-gaining representative of its unit employees and, if anagreement is concluded, to embody the same in a signedwritten agreement. I will also recommend that the Re-spondent be required to post the usual notice, advising itsemployees of their rights and of the results in this case.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed18ORDERThe Respondent, American Model & Pattern, Inc., St.Clair Shores,Michigan, its officers, agents, successors,and assigns, shall17F W Woolworth Co,90 NLRB 289 (1950)18 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.1.Cease and desist from(a)Refusing to recognize and bargain collectively withInternational Union, United Automobile, Aerospace andAgriculturalImplementWorkers of America, UAW asthe exclusive collective-bargaining representative of allof its full-time and regular part-time mold makers, moldfinishers,upgraders, apprentices, trainees, shipping andreceiving employees, and truck drivers andmaintenanceemployees employed at its St. Clair Shores, Michigan,metal shop, exclusive of professional and confidential em-ployees, office clerical employees, guards, and supervi-sors as defined in the Act.(b)Unilaterally changing or discontinuing the wages,benefits, or other terms and conditions of employment ofbargaining unit employees without first notifying the.Union of its intention to do so and giving the Union anadequate opportunity to request bargaining, and, if re-quested, bargaining in good faith to impasse with theUnion.(c)Unilaterally discontinuing its past practice of fol-lowing seniority with respect to the layoff, recall,trans-fer, and upgrading and downgrading of employees, andlaying off bargaining unit employees without first notify-ing the Union and giving the Union an adequate oppor-tunity to bargain collectively concerning the criteria forlayoff and the selections of employees for layoff, and, ifrequested, bargaining in good faith to impasse with theUnion concerning criteria for layoff and the selection ofemployees for layoff.(d)Failing and refusing to supply the Union in atimely fashion with requested information which is nec-essary to permit the Union to fulfill its function as bar-gaining representative, including all data requested bythe Union in its letter to the Respondent dated May 4,1983, and similar information made current to the date ofcompliance with the terms of this Order.(e)Laying off or otherwise interfering with, restrain-ing, or coercing employees because they have given tes-timony under the Act or have filed charges under theAct.(f)Discouraging membership in or activities on behalfof International Union, United Automobile, Aerospaceand Agricultural Implement Workers of America, UAWor any other labor organization, by laying off employeesor otherwise discriminating against them in their hire ortenure.(g)Threatening economic reprisals against employeesbecause they have filed charges under the Act.(h) By any othermeans or inany other manner inter-fering with, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7 of theAct.2.Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act.(a)Recognize and, on request, bargain collectively ingood faith with International Union, United Automobile,Aerospace and Agricultural ImplementWorkers ofAmerica,UAW as the exclusive collective-bargainingrepresentative of the St. Clair Shores,Michigan metalshop employees and, if agreement is reached, embodythe same ina signed written contract. AMERICANMODEL& PATTERN(b)Furnish the Union with all data requested by theUnion in its letter to the Respondent dated May 4, 1983,and with similar information made current to the date ofcompliance with the terms of this Order.(c) Reinstitute its past practice of giving to all unit em-ployees with 3 or more years' service annual IRA contri-butions in the amount of $11500, and retain such practiceuntil it has bargained collectively in good faith to im-passeon the subject of regular IRA contributions or hasreached an agreementwith the Unionconcerning thissubject.(d) Continue in existence its past practice of observingseniority in thelayoff,recall, transfer,and upgrading anddowngrading of bargaining,unit employees until it hasbargained collectively in good faith to impasse on thesubject of seniority or has reached an agreement with theUnion concerning this subject.(e)Offer Paul Harrington, Duane Devereaux, NelsonBewley, Frederick Ozga, and Louis Nagy full and imme-diate reinstatement to their former or substantially equiv-alent employment, without prejudice to their seniority ortoother rights previously enjoyed, and make themwhole for any loss of pay or benefits which they havesuffered by reason of the discriminations and other unfairlabor practicesfoundherein, in the manner describedabove in the section entitled "Remedy."(f)Make wholeallbargainingunit employees for thelosseswhich they have suffered by reason of the unlaw-ful discontinuance of annual IRA contributions, with in-terest,asdiscussedabove in the section entitled"'Remedy."(g)Preserve and, on request, make available to the]Board or its agents for examination and copying all pay-roll and other records which may be necessary to ana-lyze the amounts of backpay due under the terms of thisOrder.(h) Post at the Respondent's St. Clair Shores, Michi-gan place of business copies of the attached noticemarked "Appendix "19 Copies of said notice, on formsprovided by the Regional Director for Region 7, shall beposted immediately upon receipt thereof and shall bemaintained by the Respondent for 60 consecutive daysthereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered byany othermaterial.(i)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.is If this Order is enforced by a.judgment of a United States court ofappeals, the words in the notice reacting"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government187The National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT threaten our employees with economicreprisal because they have filed charges under the Act.WE WILL NOT unilaterally change or discontinue thewages, benefits, or other terms and conditionsof employ-ment of our bargaining unit employees,including the useof seniority to control layoffs, recalls, transfers, upgrad-ing, and downgrading of employees, without first notify-ing the Union of our intention to do so and giving theUnion an adequate opportunity to bargain.If requested,WE WILL bargain in good faith to impasse concerningany changes in wages, hours,or terms and conditions ofemployment of bargaining unit employees.WE WILL NOTlay off bargaining unit employees without first notifyingthe Union and givingit anopportunity to bargain collec-tively concerning the criteria for layoff and the selec-tions of employees for layoff.WE WILL NOT fail and refuse to supply the Union in atimely fashion with requested information which is nec-essary to permit the Union to fulfill its function as bar-gaining representative.WE WILL furnish the Union alldata requested by it in its letter of May 4, 1983,and simi-lar information made current to the date of compliancewith the terms of the Board's Order.WE WILL NOT lay off or otherwise interfere with, re-strain, or coerce employees because they have given tes-timony under the Act, or because they have filedcharges underthe Act.WE WILL NOT discourage membership in or activitieson behalf of International Union, United Automobile,Aerospace and Agricultural ImplementWorkers ofAmerica,UAW or any other labor organization, bylaying off employees or otherwise discriminating againstthem in their hire or tenure.WE WILL NOT by any other means or in any othermanner interferewith,restrain,or coerce employees inthe exercise of the rights guaranteed them by Section 7of the National Labor Relations Act. Those rights in-clude the right to form, join, or assist labor organiza-tions, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted ac-tivities for their mutual aid and protection.WE WILL recognize and bargain collectively in goodfaithwith InternationalUnion,UnitedAutomobile,Aerospace and Agricultural ImplementWorkers ofAmerica,UAW as the exclusive collective-bargainingrepresentative of our St. Clair Shores.,Michigan, metalshop employeesand, if agreementisreached, embodythe same in a signed written contract.WE WILL reinstitute our past practice of making to allunit employees with 3 or more years of service an annualIRA contribution in the amount of $1500, and WE WILL 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDretain such practice until we have bargained collectivelyin good faith to impasse on the subject of regular IRAcontributions or have reached an agreement with theUnion concerning this subject.WE WILL continue in existence our past practice of ob-serving seniority in the layoff,recall,transfer,and up-grading and downgrading of bargaining unit employeesuntil such time as we have bargained collectively withthe Union in good faith to impasse on the subject of se-niority, or have reached an agreement with the Unionconcerning this subject.WE WILL offer to Paul Harrington, Duane Devereaux,Nelson Bewley,Frederick Ozga, and Louis Nagy fulland immediate reinstatement to their former or substan-tially equivalent employment,without prejudice to theirseniority or rights previously enjoyed,andWE WILLmake them whole for any loss of pay or benefits whichthey may have suffered by reason of the discriminationand unfair labor practices found herein,with interest.WE WILL make whole all bargaining unit employeesfor the losses which they have suffered by reason of theunlawful discontinuance of annual IRA contributions,with interest.AMERICAN MODEL&PATTERN